Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application # 16/725,486 filed on 12/23/2019 in which Claims 1-8 are presented for examination.

Status of Claims
Claims 1-8 are pending, of which Claims 1-8 are considered allowable over prior art once all Claim Objections and Double Patenting Rejections described below are satisfactorily addressed.

Claim Objections
Regarding Claim 7, this claim is objected to for an apparent typographical error.  This claim recites the limitation “comparators 54to generate” in line(s) 9, this appears to 

Regarding Claim 7, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the unique information having n bits” in Line(s) 9.  There is no mention of unique information having n bits in Claim 7 when combined with its parent claim(s) before the appearance of the limitation “the unique information having n bits” in Line(s) 9.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent Claim(s) 1, of the instant application is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, of issued Patent No. 10,554,422. Although the claims at issue are not identical, they are not patentably 
Since Independent Claim(s) 1, of the instant application, is/are rejected under the grounds of Double Patenting, Dependent Claims 2-8 are also rejected under the grounds of Double Patenting, due to their dependence on rejected Independent Claim(s) 1.

Allowable Subject Matter
Claims 1-8 are considered allowable over prior art.

The instant invention is directed to a trusted semiconductor device that provides circuit elements which generate unique information that is unclonable or uncopiable.

The closest prior art, as recited, Mathew et al. US Patent Application Publication No. 2015/0178143 and Gotze et al. US Patent Application Publication No. 2015/0092939, are also generally directed to various aspects of a trusted semiconductor device that provides circuit elements which generate unique information that is unclonable or uncopiable.  However, Mathew et al. or Gotze et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim 1.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
a semiconductor device whose internal circuitry has the ability to generate unique information that is made up of both stable and unstable information, with all environments in which the semiconductor device’s unique information is utilized having stable information that is constant and unstable information that is different in two or more of the environments, with controller logic designed to detect the unstable information and generate a code sequence based on the stable information, the unstable information, and identifying information of the unstable information portion of the generated code sequence, store code information including the generated code sequence, later read it out and send it to a host device, then delete the stored code information upon request from the host device.
When combined with the additional limitations found in Claim 1.

Therefore Claims 1-8 of the instant application are considered allowable over the cited prior art once all Claim Objections and Double Patenting Rejections described above are satisfactorily addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Edelstein et al - US_8525169: Edelstein et al. teaches a secure semiconductor device with a secure integrated circuit that provides physically unclonable function and physically unclonable information.
Kim et al - US_20160065378: Kim et al. teaches a secure hardware circuit that provides physically unclonable function and physically unclonable information that is utilized in 2 factor authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498